Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered February 23, 1983, convicting him of burglary in *556the first degree, attempted robbery in the second degree (two counts), and assault in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to the defendant’s contention, there is sufficient evidence to support the jury’s verdict (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Contes, 60 NY2d 620).
We find the defendant’s other contention to be devoid of merit. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.